Title: To John Adams from William Vernon, 24 January 1795
From: Vernon, William
To: Adams, John



Dear Sir
Newport Rhode-Island Jany. 24th. 1795.

I was honoured with your most obliging Favor of the 6th. Decemr.—Please to accept of my unfeigned Thanks for your Application to the Commissioners from the Court of Spain, Don Joseph de Viar and Don Joseph de Jandenes for Permission for the Ship Ascention to proceed to the Havanna with empty Casks & Hoops—
It is with the utmost Regret that I perceive, by their polite Answer to our Memorial, that it was inconsistent with their Authority to grant Licences for the Purposes of our Prayer; and only authorized to give Permission for Provisions when the City was in Want thereof; but they, being well informed that the King’s Magazines and the Market were plentifully supplied, shou’d suspend granting Permissions until the Beginning of February, at which Time we should have the Preference upon Application therefor in Writing.
I am, unhappily, largely interested in the Debts one in the Havanna of near 24,000 Dollars, and have no Prospect of realizing the Money without getting a Vessel admitted: It therefore becomes necessary to make fresh Application, agreeable to the Commissioners Letter of the 9th Decemr.—for that Purpose we have sent forward to Philadelphia the Bearer Captn. Saml. Chase, Master of the Ship, who will deliver you the Letter referr’d to, and beg with Solicitude your friendly Interest in obtaining our Request, on which our Property principally depends.  And as it appears that no Permissions can be grated but for Vessels carrying Provisions and the Season of the Year renders it almost impossible to proceed to Delaware or New York, the Owners will at their own Expence and Risque freight five or six Hundred Barrels of Flour from New-York to Newport and ship on Board the Ascention for the Havanna on Account of the King at the most moderate Freight; or otherwise, will purchase, and deliver at the Havanna, to the Government, said Flour, they paying for the same, at the Havanna, only the first Cost, and what Freight may be thought reasonable; or no Freight, if it may be the means of granting our Memorial.  We flatter ourselves that upon one or the other of those Proposals, though the means of your Influence, we shall obtain the Permission.—It gives us Pain to be so troublesome, but the Exigency of the Case requires our Exertions.
With every Consideration of the firmest Attachment of Respect and Gratitude / I am / Your most obedient /  and most humble Servant

Wm. Vernon
PS. The Owners of the Ship would rather the Privilege of carrying said Flour, or any other Provisions, on their own Accot. even shou’d it be attended with considerable Expence in procuring that Privilege

